Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The instant application uses a term “sensor kit network”.  Although the applicant can act as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
The term “sensor kit network” is not a term of the art.  The specification is silent concerning its meaning.  The embodiments which are given as examples of “sensor kit networks” are not in any manner differentiated from the usual term “sensor network”.  Thus the broadest reasonable interpretation for the term “sensor kit network” is equivalent to “sensor network”.  Similarly the term “sensor kit packet” is equivalent to “sensor packet”.
The term “edge device” is any piece of hardware that controls data flow at the boundary between two networks and is required for any communication to occur.  Thus any communication between networks inherently must employ an edge device of some type.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are indefinite in that they claim “the public network”.  The parent claims only claim a “sensor kit network”.  There is also a data handling platform that communicates to the sensor kit network through an edge device.  However there is nothing in the parent claims that is claimed to be a public network.


AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lund et al. US 2016/0333855 (hereinafter Lund).
Claim 19:
Lund teaches a method for monitoring an industrial setting using an Internet of Things (IoT) system having a plurality of sensors, an edge device including a processing system, and a data handling platform, comprising:
receiving, by the processing system, reporting packets from one or more respective sensors of the plurality of sensors, wherein each reporting packet is sent from a respective sensor and indicates sensor data captured by the respective sensor (the sensors which are part of the SCADA network produce signals communicated to the first communication network [0009] further the industrial gateway 33 which communicates to the digital infrastructure 27 Fig. 4 and 8B);
performing, by the processing system, one or more edge operations on one or more instances of sensor data received in the reporting packets (the local data being analyzed using high value analytics to identify critical events [0048]);
generating, by the processing system, one or more sensor kit packets based on the instances of sensor data, wherein each sensor kit packet includes at least one instance of sensor data (the sensors 65, 66, 67, 216 and 218 produce sensor data using a SCADA system which is coupled to the communication module 33 for communication over a network [0036], the examiner takes notice that SCADA routinely uses TCP/IP communication protocol which uses packets which contain data and routing information);
outputting, by the processing system, the sensor kit packets to the data handling platform; receiving, by the data handling platform, the sensor kit packets from the edge device (the sensors which are part of the SCADA network produce signals communicated to the first communication network [0009] further the industrial gateway 33 which communicates to the digital infrastructure 27 Fig. 4 and 8B); and
generating, by the data handling platform, the digital twin of said industrial setting, the digital twin of said industrial setting including a digital replica of at least one industrial component of said industrial setting and being at least partially based on the sensor kit packets (the digital twin module 54 [0058]-[0059], Fig. 4, 5 and 8).
Claim 20:
Lund teaches the method of claim 19, further comprising:
displaying, by a dashboard, the digital twin to a user of the IoT system (Fig. 9); and
updating, by the data handling platform, the digital twin based on sensor kit packets received subsequent to generation of the digital twin such that the displayed digital twin includes a substantially real-time digital replica of said at least one industrial component of said industrial setting (the digital twin being continuously updated [0059].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lund, and further in view of Chiang et al., US 2016/0369777 (hereinafter Chiang) and Russell et al., US 2004/0260404 (hereinafter Russell).
Claim 1:
Lund teaches an Internet of Things (IoT) system configured for monitoring and creating a digital twin of an industrial setting, the IoT system comprising (the Digital Wind Farm System Fig. 4):
an edge device (the digital infrastructure 25 figure 4 and 8B connecting to the external customer cloud infrastructure);
a plurality of sensors that capture sensor data and transmit the sensor data via a sensor kit network (the sensors which are part of the SCADA network produce signals communicated to the first communication network [0009]);
Lund is silent concerning a self-configuring sensor kit network.
Russell teaches a self-configuring SCADA system (Abstract) with the benefit that automatic discovery eliminates the need to reprogram the SCADA system every time an element is added or removed [0048].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the self-configuring SCADA network system as the SCADA system of Lund with the benefit that it eliminates the need to reprogram the SCADA system every time an element is added or removed (Russell [0048]).
This method for improving the SCADA system by adding self-configuring capability was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Russell.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lund and Russell to obtain the invention:
a plurality of sensors that capture sensor data and transmit the sensor data via a self-configuring sensor kit network
a data handling platform in communication with the edge device and configured to generate a digital twin of said industrial setting (the digital infrastructure 27 containing the system 50, Fig. 4, where the system employs a digital twin 54 Figs. 5, 9)
wherein the plurality of sensors includes one or more sensors of a first sensor type and one or more sensors of a second sensor type (multiple sensors of various types are used [0038]- [0039]), wherein at least one sensor of the plurality of sensors comprises:
a sensing component that captures sensor measurements and outputs instances of sensor data (the sensing components 65, 66, 67, 216 and 218 Fig. 2, [0038]- [0039]);
a processing unit that generates reporting packets based on one or more instances of sensor data and outputs the reporting packets, wherein each reporting packet includes routing data and one or more instances of sensor data (the sensors 65, 66, 67, 216 and 218 produce sensor data using a SCADA system which is coupled to the communication module 33 for communication over a network [0036], the examiner takes notice that SCADA routinely uses TCP/IP communication protocol which uses packets which contain data and routing information); and
a communication device configured to receive reporting packets from the processing unit and to transmit the reporting packets to the edge device via the self-configuring sensor kit network in accordance with a first communication protocol (the industrial gateway 33 communicating with a SCADA protocol); and, wherein the edge device comprises:
one or more storage devices that store a model data store (Lund item 54 Fig. 8B) that stores a plurality of machine-learned models that are each trained to predict or classify a condition of an industrial component of said industrial setting or of said industrial setting based on a set of features that are derived from instances of sensor data captured by one or more of the plurality of sensors (the various models of wind turbines [0008] include machine learning analytics [0028] where the machine learning is used to configure a digital twin [0059]);
a communication system that receives reporting packets from the plurality of sensors via the self-configuring sensor kit network and that transmits sensor kit packets to the data handling platform (Lund teaches the industrial gateway 33 which communicates to the digital infrastructure 27 Fig. 4 and 8B); and
a processing system having one or more processors that execute computer-executable instructions that cause the processing system to:
receive the reporting packets from the communication system (the local data being analyzed using high value analytics to identify critical events [0048]);
Lund teaches that the digital infrastructure employs various models of wind turbines [0008] include machine learning analytics [0028].  However Lund is silent concerning the details of training the machine models using feature vectors.
Chiang teaches a system which uses sensors to monitor a wind farm [0030].  The models are based on machine learning based on feature vectors.  The models are used to monitor the condition of the system [0008].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the feature vector training method of Chaing to teach the machine learning models of Lund with the expected benefit that the model would reliably predict anomalies (Chaing [0008])
This method for improving the making learning models of Lund using the feature vector method of Chaing was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Chaing.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lund, Russell  and Chaing to obtain the invention:
generate a set of feature vectors based on one or more respective instances of sensor data received in the reporting packets (Chaing [0048]);
for each respective feature vector, input the respective feature vector into a respective machine-learned model that corresponds to the feature vector to obtain a respective prediction or classification relating to a condition of a respective industrial component of said industrial setting or said industrial setting and a degree of confidence corresponding to the respective prediction or classification (Chaing using the machine learning models to predict normal [0048] and anomalies [0008], where Lund teaches that this can occur in the data-handling-platform/digital infrastructure 27, [0048]-[0049] which is the edge device, Fig. 4 and 8B connecting to the external customer cloud infrastructure);
selectively encode the one or more instances of sensor data prior to transmission to the data handling platform based on the respective predictions or classifications outputted by the machine-learned models in response to the respective feature vector to obtain one or more sensor kit packets; output the sensor kit packets to the communication system, wherein the communication system transmits the sensor kit packets to the data handling platform (Lund communicating the critical events to the data-handling-platform/digital infrastructure 27 [0049]); and
wherein the data handling platform is configured to:
receive the sensor kit packets from the edge device (Lund communicating the data and critical events to the data-handling-platform/digital infrastructure 27 [0048]-[0049]); and
generate the digital twin of said industrial setting, the digital twin of said industrial setting including a digital replica of at least one industrial component of said industrial setting and being at least partially based on the sensor kit packets (the digital twin module 54 [0058]-[0059], Fig. 4, 5 and 8).
Claim 2:
The combined art of Lund, Russell and Chaing in claim 1 make obvious the IoT system of claim 1, further comprising a dashboard configured to display the digital twin to a user of the IoT system and the data handling platform is configured to update the digital twin based on sensor kit packets received subsequent to generation of the digital twin such that the displayed digital twin includes a substantially real-time digital replica of said at least one industrial component of said industrial setting.  Lund teaches the user interface employing a digital twin, Fig. 4, 5 and 9.
Claim 3:
The combined art of Lund, Russell and Chaing in claim 1 make obvious the IoT system of claim 1, further comprising a gateway device, wherein the gateway device is configured to receive sensor kit packets from the edge device via a wired communication link and transmit the sensor kit packets to the data handling platform on behalf of the edge device.  Lund teaches the industrial gateway 33 Fig. 4.
Claim 7:
The combined art of Lund, Russell and Chaing in claim 1 make obvious the IoT system of claim 1, wherein the one or more storage devices store a sensor data store that stores instances of sensor data captured by the plurality of sensors of the sensor kit (Lund the data store 31 Fig. 4)
Claim 12:
The combined art of Lund, Russell and Chaing in claim 1 make obvious the IoT system of claim 1, wherein the computer-executable instructions further cause the one or more processors of the edge device to selectively store the one or more instances of sensor data in the one or more storage devices of the edge device based on the respective predictions or classifications.  Lund teaches that the edge device perform high value analytics on the data and determines critical events which are then aggregated with the cloud solution, e.g. the digital twin [0048].
Claim 14:
The combined art of Lund, Russell and Chaing in claim 1 make obvious the IoT system of claim 12, wherein selectively storing the one or more instances of sensor data includes: in response to obtaining a prediction or classification relating to a condition of a particular industrial component or said industrial setting that indicates that there is likely an issue relating to the particular industrial component or said industrial setting, storing the one or more instances of sensor data in the storage device indefinitely.  Lund teaches using data stores 46 and storing the identified critical event data in the historical operational data module 48.

Claims 4-6 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lund, and further in view of Russell, Chiang and Ayyagari et al., US 2007 /0150565 (hereinafter Ayyagari).
Claim 4:
The combined art of Lund, Russell and Chaing in claim 1 make obvious the IoT system of claim 3.
Lund, Russell and Chaing are silent concerning using satellite communication between the network components.
Ayyagari teaches a system which uses a network of sensors Fig. 2 communicating to external networks Fig. 7.  Ayyagari further teaches that the data links may include satellite communication [0022].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use satellite communication to transfer the data between elements of the Lund, Russell and Chaing network system with the expected benefit that it removes barriers for remote data gathering and processing.
This method for improving the digital twin network system was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Ayyagari.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lund, Russell, Chaing and Ayyagari to obtain the invention:
 wherein the gateway device includes a satellite terminal device that is configured to transmit the sensor kit packets to a satellite that routes the sensor kit packets to the public network.
Claim 5:
The combined art of Lund, Russell and Chaing in claim 1 make obvious the IoT system of claim 3.
Lund, Russell and Chaing are silent concerning using cellular communication between the network components.
Ayyagari teaches a system which uses a network of sensors Fig. 2 communicating to external networks Fig. 7.  Ayyagari further teaches that the data links may include cellular communication [0022].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use cellular communication to transfer the data between elements of the Lund, Russell and Chaing network system with the expected benefit that it removes barriers for data gathering in areas with poor access.
This method for improving the digital twin network system was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Ayyagari.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lund, Russell, Chaing and Ayyagari to obtain the invention:
wherein the gateway device includes a cellular chipset that is pre-configured to transmit the sensor kit packets to a cellphone tower of a preselected cellular provider.
Claim 6:
The combined art of Lund, Russell and Chaing in claim 1 make obvious the IoT system of claim 1.
Lund, Russell and Chaing are silent concerning using satellite communication between the network components.
Ayyagari teaches a system which uses a network of sensors Fig. 2 communicating to external networks Fig. 7.  Ayyagari further teaches that the data links may include satellite communication [0022].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use satellite communication to transfer the data between elements of the Lund, Russell and Chaing network system with the expected benefit that it removes barriers for remote data gathering and processing.
This method for improving the digital twin network system was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Ayyagari.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lund, Russell, Chaing and Ayyagari to obtain the invention:
wherein the second communication device of the edge device is a satellite terminal device that is configured to transmit the sensor kit packets to a satellite that routes the sensor kits to the public network.
Claim 15:
The combined art of Lund, Russell and Chaing in claim 1 make obvious the IoT system of claim 1.
Lund, Russell and Chaing are silent concerning using a star network.
Ayyagari teaches a system which uses a network of sensors Fig. 2 communicating to external networks Fig. 7.  Ayyagari further teaches that the networks can include star and/or mesh networks [0021]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use a star network configuration in the system Lund, Russell and Chaing with the expected benefit that single nodes can be used to access multiple sensors.
This method for improving the digital twin network system was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Ayyagari.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lund, Russell, Chaing and Ayyagari to obtain the invention:
wherein the self-configuring sensor kit network is a star network such that each sensor of the plurality of sensors transmits respective instances of sensor data with the edge device directly using a short-range communication protocol.
Claim 16:
The combined art of Lund, Russell, Chaing and Ayyagari in claim 15 make obvious the IoT system of claim 15, wherein the computer-executable instructions further cause the one or more processors of the edge device to initiate configuration of the self-configuring sensor kit network. Russell teaches that the self-configuring network uses automatic discovery which eliminates the need to reprogram the SCADA system every time an element is added or removed [0048].
Claim 17:
The combined art of Lund, Russell and Chaing in claim 1 make obvious the IoT system of claim 1.
Lund, Russell and Chaing are silent concerning using a mesh network.
Ayyagari teaches a system which uses a network of sensors Fig. 2 communicating to external networks Fig. 7.  Ayyagari further teaches that the networks can include star and/or high speed and low speed mesh of network routers [0021]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use a mesh network configuration in the system Lund, Russell and Chaing with the expected benefit that single nodes can be used to access multiple sensors.
This method for improving the digital twin network system was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Ayyagari.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lund, Russell, Chaing and Ayyagari to obtain the invention:
wherein the self-configuring sensor kit network (as taught by Lund, Russell and Chaing in claim 1) is a mesh network such that: the communication device of each sensor of the plurality of sensors is configured to establish a communication channel with at least one other sensor of the plurality of sensors (Ayyagari teaches using the mesh network [0021]); and at least one sensor of the plurality of sensors is configured to receive instances of sensor data from one or more other sensors of the plurality of sensors and to route the received instances of the sensor data towards the edge device (Lund teaches Lund communicating the data and critical events to the edge device, the data-handling-platform/digital infrastructure 27 [0048]-[0049]).
Claim 18:
The combined art of Lund, Russell, Chaing and Ayyagari in claim 17 make obvious the IoT system of claim 17, wherein the computer-executable instructions further cause the one or more processors of the edge device to initiate configuration of the self-configuring sensor kit network, wherein the plurality of sensors form the mesh network in response to the edge device initiating configuration of the self-configuring sensor kit network.  Russell teaches that the self-configuring network uses automatic discovery which eliminates the need to reprogram the SCADA system every time an element is added or removed [0048].


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lund, and further in view of Russell, Chiang and Nath et al., US 2008/0247313 (hereinafter Nath).
Claim 13:
The combined art of Lund, Russell and Chaing in claim 1 make obvious the IoT system of claim 12, wherein selectively storing the one or more instances of sensor data includes:
in response to obtaining one or more predictions or classifications relating to conditions of respective industrial components of said industrial setting and said industrial setting that collectively indicate that there are likely no issues relating to any industrial component of said industrial setting and said industrial setting, storing the one or more instances of sensor data in the storage device (Lund teaches storing the data in the storage device 31 Fig. 4 both when there is an event and when there are no issues).
Lund is silent concerning using expiry dates
Nath teaches storing sensor data using expiry dates (Abstract). The data can be assigned any desired expiry data at the time of storage [0052] and [0070].  Data whose expiry time has been exceeded is overwritten with fresh data thus resulting in purging to old data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the expiry dates of Nath with the expected benefit that any data queries will receive fresh data rather than data that is no longer valid.
This method for improving the data using expiry dates was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Nath
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lund, Russell, Chaing and Nath to obtain the invention:
storing the one or more instances of sensor data in the storage device with an expiry, such that the one or more instances of sensor data are purged from the storage device in accordance with the expiry.

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8-11, although Lund teaches using data from cameras [0039], he is silent concerning using any lossy codec.  Lossy codecs are routine and conventional in the transfer of image data in order to reduce data size.  However the decision to use lossy codec is almost exclusively the need to reduce data to either use less memory or increase the image transfer speeds.  There is no teaching in the overall use of lossy codecs in a digital twin system that relies on using the lossy codec when there is no issues in the system relying on the image data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857